Citation Nr: 0112910	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946; he died in December 1984.  The appellant is his 
surviving spouse.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
awarded DIC benefits, effective March 7, 1995, based on 
service connection for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151.  The appellant duly appealed 
the effective date assigned by the RO and in January 2000, 
she testified at a Board hearing at the RO.

By March 31, 2000 decision, the Board denied an effective 
date earlier than March 7, 1995 for the award of DIC 
benefits.  The appellant duly appealed that determination to 
the U.S. Court of Appeals for Veterans Claims (the Court).  
While the matter was pending before the Court, the VA Office 
of General Counsel, on behalf of the Secretary, and the 
appellant's attorney filed a Joint Motion to Remand the 
Board's decision.  The Court granted the motion by January 
12, 2001 order.


REMAND

In the January 2001 Joint Motion for Remand, the parties 
claimed that VA had failed to obtain pertinent records from 
the Social Security Administration (SSA), prior to rendering 
its decision on the appellant's claim.  As the Board noted in 
its March 31, 2000 decision, at a November 1998 conference 
with a Decision Review Officer, the appellant indicated that 
she was unsure whether she had filed a claim for widow's 
benefits with SSA, following the veteran's death, and asked 
the RO to obtain this information on her behalf.  

The record shows that the RO repeatedly attempted to obtain 
this information from SSA.  After numerous attempts, the RO 
was advised by an SSA official that the agency had eliminated 
almost all actual paperwork applications.  The official 
indicated that "[e]ven if there was an actual file it would 
be in Philadelphia but she was sure that if it had existed it 
would be destroyed since then."  

In the January 2001 Joint Motion, the parties argued that 
"[d]espite the suggestion that there might be 'an actual 
file' in Philadelphia, it does not appear that VA attempted 
to obtain that."  In view of the foregoing, the RO must 
again contact the SSA and attempt to obtain any "actual 
file."

In addition, the parties argued that VA had failed to obtain 
pertinent records from the Syracuse VA Medical Center (MC).  
Although the record indicates that the RO had obtained 
several volumes of medical records from the Syracuse VAMC, 
the parties indicated that VA should have requested copies of 
the veteran's "administrative file" which they felt "would 
contain the application for healthcare [sic], an eligibility 
determination, and, possibly, the claim for death benefits."  
Thus, the RO must make an attempt to obtain this file.

Finally, although it was not mentioned in the January 2001 
Joint Motion, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law, redefining the obligations of VA with 
respect to the duty to assist and enhancing the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).   

Accordingly, this case is REMANDED for the following: 

1.  The RO should contact the Syracuse 
VAMC and request a copy of the veteran's 
"administrative file."

2.  The RO should again contact the SSA 
and request copies of any file containing 
information showing that the appellant 
had filed a claim for SSA benefits at the 
time of the veteran's death.  If no such 
file is available, this should be clearly 
indicated in the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the appellant 
and her attorney should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board.  Additional evidence 
and argument may be submitted on the matter remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

